Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The RCE filed on August 15th, 2022 has been received and entered.
Claims 1, 9, and 10 have been amended.
Claims 1-10 now remain pending and are allowed with examiner’s amendment presented herein.

Response to Arguments
Applicant’s arguments (See Remarks pages 7-8) filed on August 15th, 2022, with respect to claims 1-10 have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Takayama (US Patent No. 6,725,450), discloses a program conversion apparatus which converts a source program into machine-language instruction sequences having reduced number of bit changes, where the bit change is a change between values in the same digit between two successive machine-language instructions. Moreover, Cempron et al. (A Static Transliteration Approach for Assembly Language Translation, IEEE, 2016), another prior art of record, discloses an assembly translator which can be used as an alternative for porting software written in one platform to be executed in another platform. However, Takayama and Cempron et al., singularly or in combination, fail to teach or fairly suggest “receiving a table data set that represents mappings between a plurality of operand patterns and a plurality of second instructions, the plurality of operand patterns indicating types of operands possibly included in a first instruction used in a first assembly language, the plurality of second instructions being used in a second assembly language or a machine language corresponding to the second assembly language, the table data set mapping two or more of the plurality of second instructions to each of the plurality of operand patterns, the plurality of operand patterns including a first operand pattern and a second operand pattern, the first operand pattern designating a first register having a first bit length, the second operand pattern designating a second register having a second bit length different from the first bit length; and generating, based on the table data set, a translation program used to translate first code written in the first assembly language into second code written in the second assembly language or the machine language, the translation program defining a process of determining an operand pattern of an instruction included in the first code and outputting two or more instructions of the second code according to the determined operand pattern.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claims 1, 9 and 10, thus all pending claims are allowed over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aleksandr Bezzubikov et al. (Automatic Dynamic Binary Translator Generation from Instruction Set Description, 2017) discloses a system for automated dynamic binary translator generation, which allows developers to use high-level language for instruction semantics description and generates decoder from encoding description

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        September 8th, 2022